                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LAWRENCE ADAMCZYK,

                       Plaintiff,

 v.                                             Case No. 19-cv-1380-NJR

 IDOC, WARDEN SULLIVAN,
 DIRECTOR OF IDOC, and IDOC
 STAFF,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff Lawrence Adamczyk’s motion for

reconsideration (Doc. 12). Adamczyk argues that his case should have been construed as

a habeas petition which is subject to a $5.00 filing fee.

       The Seventh Circuit has held that a motion challenging the merits of a district court

order will automatically be considered as having been filed pursuant to Rule 59(e) or Rule

60(b) of the Federal Rules of Civil Procedures. See, e.g., Mares v. Busby, 34 F.3d 533, 535

(7th Cir. 1994). “[W]hether a motion filed within [28] days of the entry of judgment should

be analyzed under Rule 59(e) or Rule 60(b) depends on the substance of the motion, not

on the timing or label affixed to it.” Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008)

(emphasis in the original) (citing Borrero v. City of Chicago, 456 F.3d 698, 701-02 (7th Cir.

2006) (clarifying that “the former approach—that, no matter what their substance, all

post-judgment motions filed within [28] days of judgment would be considered as Rule

59(e) motions—no longer applies”)). Nevertheless, a motion to reconsider filed more than


                                        Page 1 of 3
28 days after entry of the challenged order “automatically becomes a Rule 60(b) motion.”

Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994) (citing United States v. Deutsch, 981

F.2d 299, 301 (7th Cir. 1992)); see also Talano v. N.W. Med. Faculty Found., Inc., 273 F.3d 757,

762 (7th Cir. 2001).

          The Court finds that Adamczyk’s motion falls under Rule 59(e) given the timing

of the motion (within 28 days of the relevant Order) and due the nature of his arguments.

A motion to alter or amend judgment filed pursuant to Rule 59(e) may only be granted if

a movant shows there was a mistake of law or fact, or presents newly discovered evidence

that could not have been discovered previously. Matter of Prince, 85 F.3d 314, 324 (7th Cir.

1996), reh’g and suggestion for reh’g en blanc denied, cert. denied 519 U.S. 1040; Deutsch v.

Burlington N. R. Co., 983 F.2d 741 (7th Cir. 1993). “‘[M]anifest error’ is not demonstrated

by the disappointment of the losing party. It is the wholesale disregard, misapplication,

or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d

601, 606 (7th Cir. 2000) (internal citations omitted). A movant may not use a Rule 59(e)

motion to present evidence that could have been submitted before entry of the judgment.

Obriecht, 517 F.3d at 494 (citing Sigsworth v. City of Aurora, Ill., 487 F.3d 506, 512 (7th Cir.

2007)).

          Adamczyk argues that he intended his Petition to be filed as a writ of habeas

corpus pursuant to 28 U.S.C. § 2242. He also cites to §§ 2243 and 2248. Those sections

focus on procedures for seeking a writ. Presumably, Adamczyk meant to refer to

28 U.S.C. § 2254, which deals with writs of habeas corpus by state inmates on grounds

that he is “in custody in violation of the Constitution or laws…of the United States.”

A petition for a writ of habeas corpus is the proper route “[i]f the prisoner is seeking what

                                         Page 2 of 3
can fairly be described as a quantum change in the level of custody—whether outright

freedom, or freedom subject to the limited reporting and financial constraints of bond or

parole or probation, or the run of the prison in contrast to the approximation to solitary

confinement that is disciplinary segregation.” Graham v. Broglin, 922 F.2d 379, 381 (7th

Cir. 1991). If, however, the prisoner “is seeking a different program or location or

environment, then he is challenging the conditions rather than the fact of confinement

and his remedy is under civil rights law.” Id.; see also Pischke v. Litscher, 178 F.3d 497, 499-

500 (7th Cir. 1999). Adamczyk did not seek a change in his custody, he sought a change

in his condition of confinement. He sought access to the social security office. His original

Petition also cited to 28 U.S.C. § 1651 and 42 U.S.C. § 1983 and sought an order compelling

IDOC officials to take him to the social security office so that he could obtain disability

insurance (Doc. 1, pp. 1-3). Thus, the Petition was properly construed as a Petition for

Writ of Mandamus rather than a Writ of Habeas Corpus.

       Accordingly, the motion to reconsider is DENIED.

       IT IS SO ORDERED.

       DATED: April 8, 2020


                                                           ____________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




                                         Page 3 of 3
